Summary of Robert Sturgeon Compensatory Arrangements

On September 9, 2005, the Compensation Committee of the Board of Directors of
Juniper Networks, Inc. (the “Company”) approved compensation arrangements for
Mr. Robert Sturgeon who was recently named Executive Vice President and General
Manager, Security Products Group.

In addition to approving an increase in his base salary, the Compensation
Committee approved Mr. Sturgeon’s participation in the Company’s 2005 Bonus
Incentive Plan for Executive Officers (the “Plan”). A summary of the Plan was
provided with a Form 8-K filed with the Securities and Exchange Commission on
February 8, 2005. The payment of bonuses under the Plan is based on performance
against revenue, earnings and margin targets. As a Business Team participant,
Mr. Sturgeon’s bonus under the Plan will be based 50% on overall corporate
performance and 50% on the performance of the Security Product business team.
The target bonus for Mr. Sturgeon under the Plan is 100% of base salary.

For each of the participants under the Plan, a specified minimum achievement
against all target metrics is required for any payment of bonuses.
Overachievement of the target metrics can result in payment of bonuses in excess
of the target bonus (up to a maximum of 200% of target bonus). The final bonus
for each participant under the Plan is also subject to certain adjustments. For
business team participants, the adjustments are based upon individually set
performance goals.

Mr. Sturgeon was also granted two stock options: (1) An option to purchase
130,000 shares of the Company’s Common Stock that vests as to 25% of such shares
on August 25, 2006 and in equal monthly installments thereafter over three
years; and (2) an option to purchase 70,000 shares of the Company’s Common Stock
that vests as to 1/48th of such shares on August 25, 2006 and in equal monthly
installments of 1/48th of such shares thereafter. Each option has a ten year
term and an exercise price equal to the closing price of the Company’s Common
Stock on NASDAQ on the date of grant.

